Citation Nr: 1511728	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-33 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a service-connected left shoulder disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from October 1957 to August 1960, and from September 1960 to November 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the RO in Montgomery, Alabama that in pertinent part, granted an increased 10 percent rating for a service-connected left shoulder disability.

A videoconference hearing was held in June 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

During the pendency of this appeal, in a May 2014 rating decision, the RO granted a higher 100 percent schedular rating for a service-connected heart disorder.  This issue is not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left shoulder disability is more disabling than currently evaluated.  Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  

Historically, the Veteran injured his left shoulder in April 1973 during service in a motor vehicle accident, suffering a complete grade III acromioclavicular separation.  He underwent surgery for this injury, specifically an open reduction and internal fixation with double wire loops, reconstruction of the acromioclavicular joint ligaments, reconstruction of the coraco-clavicular ligament, partial resection arthroplasty of the lateral aspect of the clavicle, and excision of the meniscus.  In August 1973, he underwent removal of the retained wire from the left acromioclavicular joint.

The Veteran's service-connected left shoulder disability has always been characterized as a well-healed cicatrix (scar), postoperative anterior left shoulder, and is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which pertains to impairment of clavicle or scapula.  Thus, the disability has been evaluated only under rating criteria pertaining to orthopedic symptoms. 

The Veteran's most recent VA compensation examination performed to evaluate his service-connected left shoulder disability was performed in July 2011, more than three years ago, and the Veteran contends that his left shoulder disability has worsened.

This case must be remanded for a VA examination to determine the current level of severity of the service-connected left shoulder disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  The examiner must comment on the severity of the service-connected left shoulder scar as well as the orthopedic manifestations of the left shoulder disability, and any other distinct manifestations of the disability that are demonstrated.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).   

On remand, the AOJ should ascertain whether or not the Veteran has compensable scar symptomatology that is separate and distinct from the orthopedic manifestations of the left shoulder disability, and should consider all potentially applicable rating criteria.

The Veteran's representative has asserted that the left shoulder disability would be more appropriately rated under Diagnostic Codes 5003 (pertaining to arthritis) and 5201 (pertaining to limitation of motion of the arm).  

The Board adds that in light of the finding of left scapulohumeral ankylosis at the most recent VA examination in July 2011, the AOJ should also consider the applicability of Diagnostic Code 5200, pertaining to ankylosis of the scapulohumeral articulation.

The Veteran testified that he receives VA treatment for his left shoulder disability, and ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant ongoing VA treatment records dated since October 2012 relating to the service-connected left shoulder disability.

2.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected left shoulder disability.  The claims file must be made available to and reviewed by the examiner.  All necessary tests and studies should be performed.  

The examiner is asked to comment on the severity of the left shoulder scar as well as all orthopedic manifestations of the left shoulder disability, and any other current distinct manifestations of the disability.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655. 

3.  Then readjudicate the claim for an increased rating for the service-connected left shoulder disability, in light of all additional evidence received since the October 2012 statement of the case.  The AOJ should consider all potentially applicable rating criteria, including Diagnostic Code 5200, and the possibility of separate ratings for the scar and orthopedic manifestations of this disability.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




